Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed December 23, 2021 is acknowledged.  Claims 1, 8, and 12-13 are amended.  Claims 1-3, 6-8, 12-14, and 17-20 are pending and further considered on the merits.
Response to Amendment
In light of the amendment the examiner modifies the grounds of rejection set forth in the office action filed September 23, 2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degen et al., US 2013/0211322 (Degen, of record) in view of Orhan et al., US 2012/0273354 (Orhan).
Regarding claims 1-2, Degen discloses a peritoneal dialysis machine (abstract, figs. 1A-1C) comprising at least one receptacle (REF 45), in particular a bag to receive fresh or used dialysate, at least one tubing set (REF 23, 25, 46’) for conducting a dialysate fluid, at least one catheter (REF 46’, fig. 1C, see “reservoir catheter” and “peritoneal catheter”, ¶ 0042), at least one sensor (REF 20, fig. 1C, REF 77-81, fig. 4, ¶ 0076) provided within the catheter set and designed for measuring at least one parameter value of the fluid within said catheter (¶ 0076), and at least one receiver (REF 30, fig. 1A) designed to receive the at least one parameter value provided by the sensor (¶ 0076-0077), wherein the receiver (REF 30) is an external mobile terminal device (see “as a further alternative, base 31 may include telephone circuitry for automatically dialing an uploading information stored on handpiece 151”, ¶ 0111), and wherein the sensor is designed to continuously measure the at least one parameter value (see “continually monitored”, ¶ 0087-0088) and configured to continuously transmit the measured parameter value (¶ 0013, 0087-0088, and 0111-0112) to the at least one receiver (via “transceiver circuit 76”, ¶ 0115).
Furthermore, Degen discloses that the sensor (REF 20) is integrated into a wall (i.e. end wall of catheter tubing) of the catheter (fig. 1C), wherein said catheter (REF 
While Degen discloses a dialysis machine comprising at least one processing unit (REF 70, ¶ 0076-0077) designed to control or regulate the operation of the dialysis machine (¶ 0077), Degen does not explicitly disclose a dialysis machine comprising an external sensor, where the processor controls dialysis in response to values generated by said external sensor.  However, Orhan discloses a dialysis system (abstract) comprising external sensors (¶ 0335, 0346) for providing data to control a dialysis treatment in response to said data (¶ 0335, 0346).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the machine of Degen to include the external sensors and control functionality as described in Orhan in order to monitor a patient’s cardiovascular parameters in response to a dialysis treatment procedure (Orhan, ¶ 0347-0350).
Regarding claim 3, Degen (in view of Orhan) discloses that the integrated sensor is designed such that fluid flows around it or through it (¶ 0019, 0087-0088, 0090).
Regarding claim 5, Degen (in view of Orhan) discloses that the sensor is designed as a passive transponder or as an active transponder (¶ 0111-0112).
Regarding claim 6, Degen (in view of Orhan) discloses that the tubing set (REF 23, 25, 46’, fig. 1C) includes at least two sections (i.e. tubing, catheter) in fluid connection with a connector (via REF 49, 49’), i.e. fluidic connector, wherein the sensor (REF 20) is provided at said connector such that the sensor is in connection with and between both (¶ 0019, 0087-0088, 0090).
Regarding claim 7, Degen (in view of Orhan) discloses that the measured parameter is a concentration of one or more metabolic breakdown products (¶ 0090).
Regarding claim 8, Degen (in view of Orhan) discloses a system comprising at least one display unit designed to display or otherwise communicate the one or more parameter values (¶ 0019, 0046-0047), whereby it is provided that the control or regulation of the dialysis machine by the processing unit occurs in real-time (¶ 0111-0112). 
Regarding claims 12-14 and 19, Degen (in view of Orhan) is relied upon in the rejections set forth above.
Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degen in view of Orhan as relied upon in the rejections set forth above, and in further view of Cosentino et al., USPA 2013/0131574 (Cosentino).
Regarding claims 17-18 and 20, while Degen (in view of Orhan) discloses the mobile terminal device having telephony functionality for the purposes of receiving and transmitting acquired data (see “base 31 may include telephone circuitry for automatically dialing and uploading information stored on handpiece 151”, ¶ 0111), Degen does not explicitly disclose that the mobile terminal device is a smartphone or tablet.  However, Cosentino discloses a dialysis treatment monitoring device including a patient communication device capable of receiving, sending, and executing control information, wherein said patient communication device is a smart phone or tablet (¶ 0031).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the machine of Degen (in view of Orhan) to utilize a smart phone or tablet as described in Cosentino since it has been shown that mobile telephony devices are equally effective in receiving and transmitting medical device information.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3, 6-8, 12-14, and 19 under 35 U.S.C. 102(a1/a2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Orhan et al., as seen above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779